Citation Nr: 1626490	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for right shoulder neuropathy due to degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for left shoulder neuropathy due to degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a sleep disorder

7.  Entitlement to service connection for a pulmonary disorder.

8.  Entitlement to mental treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to August 2003.  He had additional service in the Tennessee Army National Guard, including active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from September 1987 to February 1988, July 9, 1988 to July 23, 1988, and January 3 to January 23, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016 the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In June 2010 the RO denied the Veteran's claim for service connection for a left knee disability.  Within one year of the rating decision, in September 2010, the Veteran requested that the RO reconsider this decision.  The RO notified the Veteran in September 2010 that the request for reconsideration was accepted based on the medical evidence submitted.  The Veteran was afforded a VA medical examination in December 2010 that focused on his right knee but contained range of motion findings regarding his left knee.  The issue was readjudicated in a February 2011 rating decision and the Veteran was notified in a letter dated in March 2011.  Within one year of notice of the February 2011 rating decision, the Veteran submitted private treatment records, including a February 2012 diagnosis of degenerative joint disease of the bilateral knees.  Any interim submissions before finality must be considered by the VA as part of the original claim.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the claim did not become final following the June 2010 and February 2011 RO rating decisions and the April 2012 RO rating decision currently on appeal represents a readjudication of claim following receipt of addition evidence.  Thus, the claim has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from VA.  However, VA treatment records dated as associated with the claims file in May 2015 are incomplete.  These records reveal pages 18 to 32 out of 72 pages.  These records end March 2015.  Subsequent VA treatment records associated with the claims file include the images from a radiological study from February 2016 and treatment records dated from March 2016 to May 2016 that are incomplete as evidenced by the March 2016 record being cut off.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran including records dated from March 2015 to March 2016 and those dated since May 2016.  See 38 C.F.R. § 3.159.

The Veteran has reported that he receives treatment from private providers at Premiere Medical Group and Tennessee Orthopedic Alliance.  The most recent records from these providers associated with the claims file is dated in 2013.  On remand, after obtaining any necessary authorization, attempt to obtain updated treatment records regarding the Veteran from these providers.  Id.

Service personnel records associated with the claims file reveal notations of active duty points in 1990, 1991, and 1992.  It is unclear when during those years the Veteran served on ACDUTRA and INACDUTRA.  On remand, take all appropriate action to verify the Veteran's periods of service in 1990, 1991, and 1992.

A February 2012 treatment records reveals that the Veteran has been diagnosed with bilateral degenerative joint disease of the knees.  The plan primarily discusses the Veteran's right knee.  However, it was noted "In leaving today, he asked if I felt that his problems with his knee could be related to his many years of service in the military, and I do believe that lieu of the things that he has done in his military service that this could be a possibility."  The statement does not identify which knee was considered.  

At the hearing before the undersigned the Veteran reported that he favors his left leg due to his right knee problems.  

The Veteran has not been afforded a VA medical examination with regard to the etiology of his left knee disability.  As the Veteran has a left knee disability and as there is an indication that the Veteran's left knee disability may be related to his active service and/or his service connected right knee disability, the claim is remanded for the Veteran to be afforded a VA medical examination.  38 C.F.R. § 3.159.

At the hearing before the undersigned the Veteran reported that he injured his neck during active duty for training in January 2011.  Service records associated with the claims file reveal annual training from January 3 to January 23, 2011.  Treatment records reveal that the Veteran was treated for a neck injury on January 6, 2011.  The Veteran reported at the hearing before the undersigned that he first noted neck pain after the injury during annual training.  The Veteran's spouse reported at the hearing that she remembered that he injured his neck during training and the subsequent change in his abilities.  A March 2013 Statement of Medical Examination and Duty Status noted that the Veteran was injured while participating in training in January 2011.  The nature of the injury was noted to be cervical spinal stenosis, neck; disc degeneration not otherwise specified, neck; and disc displacement not otherwise specified, neck.  The form continues to note that the Veteran was diagnosed with degeneration of intervertebral disc, neural foraminal stenosis, and mild disc bulging.  However, the contemporaneous records indicate that the Veteran had pain in his neck prior to the start of his training and an indication of no known injury and minor injury to the right shoulder.  It is unclear whether the Veteran's neck pain treated during his annual training represented a new disability, a temporary aggravation of a prior disability, or a permanent aggravation of a prior disability.  As such, the Veteran must be afforded a VA medical examination regarding the etiology of his neck disability.  Id.

Treatment records reveal that the Veteran has been diagnosed with sleep apnea.  The Veteran reported at the hearing that he did not have any problems sleeping or with sleep apnea prior to going to the Gulf.  He stated that once he came back from the Gulf he experienced quite a bit of sleep difficulties.  Thus, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his sleep apnea.  Id.

At the hearing before the undersigned the Veteran reported that he had pulmonary problems, including shortness of breath, since he returned from the Gulf.  A pulmonary function test associated with the claims file notes mild obstruction.  The Veteran has not been afforded a VA Gulf War medical examination.  Thus, on remand, the Veteran should be afforded a VA medical examination with regard to his pulmonary problem.  Id.

The Veteran seeks entitlement to mental treatment under 38 U.S.C.A. § 1702.  Incomplete VA treatment records dated in April 2016 reveal that the Veteran was diagnosed with rule out other specified depressive disorder, rule out other specified anxiety disorder, and rule out other specified trauma related disorder.  As it is unclear whether the Veteran has a current psychiatric disorder the Veteran should be afforded a VA medical examination to determine whether he has a diagnosis.  Id.

The Veteran's claims for shoulder disabilities and left elbow disability are inextricably intertwined with the claim for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claims until the remanded claim of entitlement to service connection for degenerative disc disease of the cervical spine is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated from March 2015 to March 2016 and those dated since May 2016.

2.  After obtaining any necessary authorization, request complete treatment records regarding the Veteran from Premiere Medical Group and Tennessee Orthopedic Alliance dated since 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Take all appropriate action to verify the Veteran's periods of service, to include ACDUTRA and INACDUTRA, in 1990, 1991, and 1992.

4.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of any left knee disability found to be present.  The claims folder and copies of all pertinent records should be provided to the examiner for review.

Based on the examination and review of the record, the examiner must opine:

a. Is it at least as likely as not (50 % probability) that any left knee disorder found to be present onset in service or is causally related to service?; and
b. Is it at least as likely as not (50 % probability) that any left knee disorder found to be present is due to the Veteran's right knee disability?; and
c. Is it at least as likely as not (50 % probability) that any left knee disorder found to be present is permanently aggravated by the Veteran's right knee disability?

The examiner must provide an explanation for any opinion provided.

5.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the Veteran's cervical spine disability.  The claims folder and copies of all pertinent records should be provided to the examiner for review.

Based on the examination and review of the record, the examiner must opine:

a. Is it at least as likely as not (50 % probability) that any cervical spine disorder found to be present onset in service or is causally related to service?  The examiner must comment on the Veteran's reported pain prior to his period of annual training from January 3 to January 23, 2011.
b. If the answer to (a) is yes, then the examiner should opine whether it is at least as likely as not that the Veteran has right shoulder, left shoulder, and/or left elbow disabilities either (i) due to or (ii) permanently aggravated by his cervical spine disability.  

The examiner must provide an explanation for any opinion provided.

6.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the Veteran's pulmonary and sleep apnea disabilities.  The claims folder and copies of all pertinent records should be provided to the examiner for review.

a. Are the Veteran's sleep apnea and/or pulmonary symptoms part of a diagnosed disability, or an undiagnosed illness? 

b. At any time since January 2012, has the Veteran carried a diagnosis of a pulmonary disorder and/or sleep apnea?

c. If the Veteran has a diagnosed disability, is it at least as likely as not (a 50 percent or better probability) that it is a medically unexplained chronic multisymptom illness?  For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

d. If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his active duty service.

The examiner should consider and discuss as necessary the Veteran's and his spouse's statements regarding breathing difficulties and sleep problems.  

The examiner must provide an explanation for any opinion provided.

7.  Thereafter, afford the Veteran a VA medical examination to determine whether the Veteran has a current psychiatric disability.  The examiner must comment on the treatment notes indicating "rule out" diagnoses and must provide an explanation for any opinion provided.

8.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


